Dismissed and Opinion Filed October 1, 2018




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01099-CR

                           CARLTON JAMES JONES, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-80998-09

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Bridges
       Carlton James Jones attempts to appeal his convictions for continuous sexual abuse of a

child and aggravated sexual assault of a child under six years of age. Appellant, who was

represented by counsel, entered into a negotiated plea bargain with the State. Under the plea

agreement, appellant signed a judicial confession and pleaded guilty to the offenses in exchange

for the State’s agreement to abandon eight other counts. As further consideration for the plea

bargain, appellant waived his right to appeal. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex.

Crim. App. 2000). On January 17, 2010, the trial court accepted appellant’s guilty plea and,

following the plea agreement, assessed punishment at forty years in prison for each count, to be

served concurrently. The trial court prepared and signed a rule 25.2(d) certification concerning

appellant’s right to appeal stating this “is a plea-bargain case, and [appellant] has NO right to
appeal.” See TEX. R. APP. P. 25.2(d). The certification is supported by the documents before the

Court. See Dears v. State, 154 S.W.3d 610, 614–15 (Tex. Crim. App. 2005).

        Appellant’s September 20, 2018 pro se notice of appeal was not timely filed, and he

waived his right to appeal in conjunction with the plea agreement. TEX. R. APP. P. 25.2(d), 26.2(a).

Under these circumstances, we lack jurisdiction over this appeal.

       We dismiss this appeal.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47.2(b)
181099F.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CARLTON JAMES JONES, Appellant                    On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-01099-CR        V.                      Trial Court Cause No. 380-80998-09.
                                                   Opinion delivered by Justice Bridges,
 THE STATE OF TEXAS, Appellee                      Justices Francis and Lang-Miers
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered October 1, 2018.




                                             –3–